           Case 3:19-cv-00711-WHO Document 39 Filed 09/18/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11

12                                                 Case No.: 19-cv-00711-WHO
     FREE SPEECH SYSTEMS, LLC, a                   Hon. William H. Orrick Presiding
13   Texas limited liability company,

14   Plaintiff,                                    ORDER GRANTING JOINT
                                                   STIPULATION TO CONTINUE
15   v.                                            EARLY NEUTRAL EVALUATION
16   PETER MENZEL, an individual,                  DEADLINE

17                      Defendant.
18
19   PETER MENZEL, an individual,

20   Counterclaimant,

21   v.

22   FREE SPEECH SYSTEMS, LLC,
     individually and doing business as
23   “InfoWars.com a Texas limited
     liability company; and DOES 1-10,
24
     Counterdefendants.
25

26
                                               1
27                            Order Granting Joint Stipulation

28
             Case 3:19-cv-00711-WHO Document 39 Filed 09/18/19 Page 2 of 2




 1                                            ORDER
 2         For good cause shown and based upon the stipulation of the parties, the Court
 3   hereby orders the schedule of dates in this action set forth in the June 12, 2019 Civil
 4   Minute Order be modified as follows:
 5         The deadline to conduct an Early Neutral Evaluation Session is continued
 6   from September 30, 2019 to October 28, 2019.
 7

 8
           IT IS SO ORDERED.
 9

10   DATED:September 18, 2019                                         By:
                                                        HON. WILLIAM H. ORRICK
11
                                                        United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
                                                   2
27                                Order Granting Joint Stipulation

28
